Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 36 is objected to because of the following informalities:  
“wherein the lens unit senses the user spaced apart from the lens unit and being close to the panel” should probably be “wherein the lens unit senses the user is spaced apart from another lens unit being close to the panel.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As for claim 28, it is unclear as to the orientation of the sensing area even as it is claimed to be defined by a boundary line having an angle with the display area of the panel.  Moreover, it is unclear as to the where the boundary line begins.
As for claim 29, it is unclear as to the orientation of the boundary line and furthermore as to where the boundary begins even as the sensing area is defined as parallel to the display area of the panel.
The issues can be resolved by amending as “wherein the lens unit has a sensing area defined by a boundary line originating from the lens unit at an angle with the display area of the panel, and the sensing area is substantially parallel to the display area of the panel.”
As for claim 36, it is unclear as to the scope of “wherein the lens unit senses the user spaced apart from the lens unit and being close to the panel.”  First, the location of the lens unit that senses the user is not provided in claim 26.  Second, it cannot be ascertained of the location of another lens unit being close to the panel.  Is it on the top, bottom, left, right, or center of the panel?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, 30-33 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kareemi et al. (US 2012/0270653), hereinafter as Kareemi.
As for claim 26, Kareemi teaches a mobile device (e.g. hand-held device 220; fig. 2A; [0039]), comprising: 
a housing (common housing is used in practice to house both display unit 225 and system 230; [0042]); 
a memory unit (memory 241; [0039]) to store data for operations of the mobile device (e.g. stores gam application 242); 
a display unit (display unit 225; [0039]) installed in the housing as an input and output unit, having a display area (display 10; [0068]), and comprising a panel having a display panel to display a menu image and a touch panel to receive a touch input from a user (display 10 can be used to both display and be sensitive to touch; [0068]); and 
a sensing unit (cameras 240A or 240B; [0068]) comprising a lens unit (each camera has lens 310 between image plane 290 and virtual image plane 330; [0060]; fig. 4B) installed to sense a user, the lens unit having a sensing center line being not perpendicular to the display area of the panel (as shown, the camera 240A with its lens and corresponding downward field of view, indicates its sensing center line being not perpendicular to the display area).
Kareemi does not teach an interface to communicate with an external device.  The examiner takes Official Notice of the common provision in portable electronics to an interface to communicate with an external device.  For example, with the advent of cloud-based gaming, many users have been playing multi-player games using communication interfaces such as wire-fi and cellular.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to provide an interface for external communication, for the reason above.
Alternatively, assuming that the sensing center line is perpendicular to the display area, it would be advantageous to orient the camera/lens downward so that most of the field of view would cover the area most used by the user in interacting with the display.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to orient the sensing center line to being not perpendicular to the display area of the panel, for the reason above.
As for claim 27, Kareemi teaches 
wherein the sensing center line has an angle with a line perpendicular to the display area of the panel (the sensing center line as shown is not perpendicular to the display area and further aims downward at an angle with the line perpendicular to the display area; fig. 5A).
As for claim 30, Kareemi teaches 
wherein the lens unit is at a side of the display area of the panel (cameras 240A or 240B with respective lens unit is embedded at the upper right or left corner of the display panel; fig. 2B).
As for claim 31, Kareemi teaches 
wherein the lens unit is in a portion of the housing (cameras 240A or 240B with respective lens unit is embedded at the upper right or left corner of the housing; fig. 2B).
As for claim 32, Kareemi teaches 
wherein the lens unit is at a side of the housing, and the sensing unit further comprises another lens unit in a position to correspond to the display area of the panel (camera 240A with its lens unit is embedded at the upper left corner and camera 240B with its lens unit is embedded at the upper right corner; fig. 2B).
As for claim 33, Kareemi teaches 
wherein the lens unit is in a position to correspond to the display area of the panel, and the sensing unit further comprises another lens unit at a side of the housing (camera 240A with its lens unit is embedded at the upper left corner and camera 240B with its lens unit is embedded at the upper right corner; fig. 2B).
As for claim 37, Kareemi teaches 
wherein the lens unit comprises a camera to sense the user (each camera 240A or 240B has a lens 310; fig. 4B).

Claims 38, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kareemi as applied to claim 26 above, and further in view of Zhang et al. (US 10,528,145), hereinafter as Zhang.
As for claim 38, Kareemi does not teach 
wherein the user comprises a plurality of sub-users, one of which has a priority; and the sensing unit senses the one sub-user as a user input to perform one operation of the mobile device.
Zhang teaches a system for providing gesture-based user interaction involving a display and at least one camera (fig. 1 and 2).  Specifically, Zhang teaches that in processing inputs from multiple users, priorities can be assigned (fig. 16; column 8, line 23 through column 9, line 35).
One of ordinary skill in the art would recognize that similarly priorities can be given for the case of multiple users in Kareemi’s invention.  This is advantageous in facilitating Kareemi’s hand-held device further for collaborative use, such as team discussion or playing a multi-user video game.  Therefore, it would have been obvious to further incorporate Zhang’s feature into Kareemi’s hand-held device for the reason above.
As for claim 39, Kareemi as modified by Zhang, can, as a variation, assign same priority to two users so that their inputs would be considered together.  This can be a form of collaborative input.

Allowable Subject Matter
Claims 34-35 and 40-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 or 29 would become allowable if amended as suggested above.
None of the prior art of record teaches, inter alia, 
wherein the lens unit has a sensing area defined by a boundary line originating from the lens unit at an angle with the display area of the panel, and the sensing area is substantially parallel to the display area of the panel, of claim 28 or 29; 
wherein the sensing unit comprises another lens unit having another sensing center line being parallel to a line perpendicular to the display area to sense the user, of claim 34; 
wherein the lens unit senses the user in an area which is not sensed by another lens unit having another sensing center line parallel to the line perpendicular to the display area of the panel, of claim 35; 
wherein the lens unit is in a position to correspond to the display area of the panel and senses the user through the panel, of claim 40; 
wherein the panel comprises a first portion and a second potion with a transparent condition, and the lens unit is in the second potion of the panel to sense the user through the second portion of the panel, of claim 41; 
wherein the panel comprises a first portion and a second potion with an interference prevention condition, and the lens unit is in a position to correspond to the second potion of the display area of the pane to sense the user through the second portion of the panel, of claim 42; 
wherein the display area of the panel comprises a first portion and a second potion smaller than the first potion in size, and the lens unit is in a position to correspond to the second portion such that the lens unit is prevented being interfered during the sensing the user, of claim 43; 
wherein the display area of the panel comprises a first portion and a second potion surrounded by the first portion, and the lens unit is in a position to correspond to the second portion to sense the user through the second portion, of claim 44; 
wherein the display area of the panel comprises a first portion and a second potion within the first portion; the second portion has a transparent condition; and the lens unit is in a position to correspond to the second portion to sense the user through the second portion, of claim 45; 
wherein: the display area of the panel comprises a first portion and a second potion within the first portion; the second portion has an interference prevention, and the lens unit comprises a camera in a position to correspond to the second portion to sense the user through the second potion, of claim 46; 
wherein the display area of the panel comprises a first portion and a second potion to provide an interference prevention to the lens unit, the first portion is at opposite sides of the second portion in a cross section; and the lens unit is in a position to correspond to the second portion to sense the user through the second potion, of claim 47; 
wherein Preliminary Amendment dated December 22, 2021the display area of the panel comprises a first portion and a second potion to provide an interference prevention to the lens unit; and the lens unit comprises a camera in a position to correspond to the second portion to photograph the user, of claim 48; 
wherein the display area of the panel comprises a first portion having a first number of light elements and a second potion having a second number of light elements to provide an interference-prevention condition to the lens unit when the lens unit senses the user; and the lens unit is at a bottom of the panel to correspond to the second portion to sense the user through the second portion, of claim 49; and 
wherein the display area of the panel comprises a first portion and a second potion having an interference-prevention condition; the user comprises a plurality of sub-users, one of which has a priority; and the sensing unit senses at least one of the one sub-user and the other sub-user through the second portion to perform one operation of the mobile device, of claim 50.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628